              Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ERICA MONTOYA, on behalf of
herself and all others similarly
situated,

        Plaintiff,

v.                                                     No.:

GOOGLE, LLC and GOOGLE
PAYMENT CORP.,

        Defendants.

                          STATEWIDE CLASS ACTION COMPLAINT

        Plaintiff Erica Montoya, on behalf of herself and others similarly situated, brings this action

against defendants Google LLC and Google Payment Corporation (hereafter “Google”), to recover

money lost to illegal gambling pursuant to Section 44-5-1 of the New Mexico Statutes, 2018. See

also NM Stat. §§ 30-19-1 et seq. Google promotes, enables, and profits from games downloaded

from its Google Play Store and played by numerous New Mexico residents that constitute illegal

gambling under the statutory law and the strong public policy of the state of New Mexico. Plaintiff

seeks to represent a class pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

                            PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff Erica Montoya is an adult resident citizen of the State of New Mexico,

residing in Bernalillo County, New Mexico.

        2.      Defendant Google LLC is a Delaware limited liability company with its principal

place of business in Mountain View, California. Google LLC is the primary operating subsidiary

of the publicly traded holding company Alphabet Inc. Google LLC does business by agent in this

state, district, and division.
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 2 of 15




       3.      Defendant Google Payment Corp. is a Delaware corporation with its principal place

of business in Mountain View, California. It is a wholly-owned subsidiary of defendant Google

LLC. Google Payment Corp. provides in-app payment processing services to Android app

developers and Android users, collecting a 30% commission on most in-app purchases such as the

ones made the basis of this lawsuit. It does business by agent in this state, district, and division.

For ease of reference, Google LLC and Google Payment Corp. will be referred to hereinafter

collectively as “Google.”

       4.      This is a class action brought by New Mexico citizens against a California

company. The amount in controversy exceeds $5 million, exclusive of interest and costs. Subject

matter jurisdiction exists pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d).

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2), because this is a “judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.”

                                  FACTUAL BACKGROUND

       6.      Google is one of the leading technology companies in the world. Its parent company

Alphabet Inc. has a market capitalization approaching $1 trillion. One of its leading businesses

stems from its ownership and control of the Android mobile operating system, which is installed

on virtually every smart phone and tablet not manufactured by Apple. Nearly all applications that

run on the Android operating system are downloaded via the Google Play Store.

       7.      While the Android OS was originally touted as an “open” system that allowed for

installation of software applications not controlled by Google, today the truth is quite different.

Google has erected contractual and technological barriers that foreclose any competing methods

to distribute apps to Android users. As a result, the Google Play Store maintains an almost-total

monopoly on the distribution of apps made to run on the Android OS, including in-app purchases.



                                                 2
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 3 of 15




As noted, Google takes up to 30% of all revenue generated by app sales in the Google Play Store

and in-app purchases made on apps obtained through the Google Play Store. Millions of software

developers make applications for the Android OS that as a practical matter are available only via

the Google Play Store.

       8.      Many apps, including those that are the subject of this lawsuit, are initially free to

download but contain in-app purchases that a customer can choose to purchase inside the app.

Google provides the payment interface for all such purchases and, as noted, takes a hefty

percentage of the money for itself. A 30% processing fee is many times the charge that other

payment processors outside the Android ecosystem, such as Western Union, charge for processing

such payments.

       9.      The money charged for in-app purchases is paid to Google. An Android customer

is required to provide a method of payment, usually a credit or debit card, for all purchases made

in the Google Play Store, including in-app purchases. Google then has a contractual obligation to

the software developers to remit a portion of the money Google receives from the purchases,

typically 70%, to the developers. This contractual arrangement is between Google and the

developers who sell products in the Google Play Store. As between plaintiff and the class members

and Google, however, all in-app and other purchases involve the payment of money to Google,

not the developers.

       10.     This case concerns Google’s profiting from illegal gambling machine games that it

sells in its Google Play Store. Google and its chief mobile software competitor, Apple, both allow

customers to purchase games that are no more or no less than casino-style slot machines, casino

style table games, and other common gambling games.




                                                 3
               Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 4 of 15




         11.    There are numerous such gambling games that Google makes available in the

Google Play Store, and there is very little variation on how they work. When a customer downloads

the game and opens it for the first time, the customer has a set number of free starting “coins,” for

example, 100,000 or 1,000,000, to play the slots. The games themselves work precisely like a

casino slot machine or other games in Las Vegas. In addition to slots, customers can play

blackjack, roulette, poker, keno, bingo, and other card and gambling games. A loss results in a loss

of “coins,” but the customer has the chance to win more coins. Eventually a customer runs out of

coins, and is prompted to use real money to buy more coins for the opportunity to keep playing

the game. Hundreds of such games exist. The 200 most downloaded games are in the following

table:

       Slotomania™ Free Slots: Casino              Bingo Adventure-Free casino game with
     1 Slot Machine Games                      101 bingo bonus
       Jackpot Party Casino Games: Spin
     2 FREE Casino Slots                       102 Superb Casino - HD Free Slots Games
       Cash Frenzy™ Casino – Free Slots
     3 Games                                   103 FoxwoodsONLINE - Free Casino
       POP! Slots ™- Play Vegas Casino             Gambino Slots: Free Online Casino Slot
     4 Slot Machines!                          104 Machines
       Cashman Casino: Vegas Slot                  Blazing 7s™ Casino Slots - Free Slots
     5 Machines! 2M Free!                      105 Online
     6 DoubleU Casino - Free Slots             106 Bravo Casino- Free Vegas Slots
                                                   Baba Wild Slots - Slot machines Vegas
    7 Vegas Slots - DoubleDown Casino          107 Casino Games
      House of Fun™: Free Slots &
    8 Casino Slots Machines                    108 VegasStar™ Casino - FREE Slots
      Lotsa Slots - Free Vegas Casino Slot         Grand Win Casino - Hot Vegas Jackpot Slot
    9 Machines                                 109 Machine
      Huuuge Casino Slots - Slot
   10 Machines 777                             110 MONOPOLY Bingo!
      Slots: Heart of Vegas™ – Free Slot
   11 Casino Games                             111 Texas HoldEm Poker Deluxe
      Big Fish Casino - Play Slots and             Vegas World Casino: Free Slots & Slot
   12 Casino Games                             112 Machines 777
      Lightning Link Casino: Free Vegas
   13 Slots! 10M Bonus                         113 Casino X - Free Online Slots


                                                 4
        Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 5 of 15




                                             Lucky Play Casino – Free Las Vegas Slots
14 Caesars Casino: Free Slots Games      114 Machines
15 Wizard of Oz Free Slots Casino        115 Bingo Holiday: Free Bingo Games
   Hit it Rich! Lucky Vegas Casino
16 Slot Machine Game                     116 Bingo City 75: Free Bingo & Vegas Slots
   Quick Hit Casino Games - Free             Real Casino - Free Vegas Casino Slot
17 Casino Slots Games                    117 Machines
   Billionaire Casino Slots - Slot           Double Win Vegas - FREE Slots and
18 Machines 777                          118 Casino
   Jackpot Magic Slots™: Social
19 Casino & Slot Games                   119 DoubleX Casino - Free Slots
   Gold Fish Casino Slots - FREE Slot
20 Machine Games                         120 Lucky Draw - 3D Casino Slots
   Scatter Slots - Hot Vegas Slot            Slot Bonanza - Free casino slot machine
21 Machines Casino 777                   121 game 777
   myVEGAS Slots - Las Vegas                 Real Casino Vegas:777 Classic Slots &
22 Casino Slot Machines                  122 Casino Games
   Zynga Poker – Free
23 Texas Holdem Online Card Games        123 Wheel of Fortune Slots Casino
   Game of Thrones Slots Casino - Slot
24 Machine Games                         124 WinStar Online Casino & eGames
   Jackpot Mania™ - DAFU Casino              Stardust Casino Slots – FREE Vegas Slot
25 Vegas Slots                           125 Machines
   my KONAMI Slots - Free Vegas              World Poker Tour - PlayWPT Free
26 Casino Slot Machines                  126 Texas Holdem Poker
   Bingo Pop - Live Multiplayer Bingo        Epic Diamond Slots – Free Vegas Slot
27 Games for Free                        127 Machines
   Club Vegas: Online Slot Machines          Quick Cash Classic Slots - Free Vegas Slots
28 with Bonus Games                      128 Games
   MONOPOLY Slots Free Slot                  Win Vegas x NASCAR: 777 Classic Slots,
29 Machines & Casino Games               129 Free Casino
   Cash Tornado Slots - Vegas Casino
30 Slots                                 130 Magic Vegas Casino: Slots Machine
                                             mychoice casino jackpot slots + free casino
31 Willy Wonka Slots Free Casino         131 games
   Vegas Live Slots : Free Casino Slot       Vegas Casino Slots 2020 - 2,000,000 Free
32 Machine Games                         132 Coins
   GSN Casino: Play casino games-
33 slots, poker, bingo                   133 Slots Vacation - FREE Slots
   88 Fortunes - Casino Games & Free         Slots Billionaire: Free Slots Casino Games
34 Slot Machines                         134 Offline
   Bingo Journey - Lucky & Free
35 Bingo Games                           135 The Big Jackpot
   Slots (Golden HoYeah) - Casino            DoubleDown Classic Slots - FREE Vegas
36 Slots                                 136 Slots!

                                           5
        Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 6 of 15




   Neverland Casino Slots 2020 -            Buffalo 5-Reel Deluxe - Free Classic Slots
37 Social Slots Games                   137 Casino
   Cash Mania Slots - Free Slots
38 Casino Games                         138 Best Casino Slots - 777 Vegas Slots Games
   Classic Slots-Free Casino Games &        Video Poker - Classic Casino Games Free
39 Slot Machines                        139 Offline
   Tycoon Casino™: Free Vegas
40 Jackpot Slots                        140 Play Las Vegas - Casino Slots
   Jackpot Slot Machines - Slots Era™       Vegas Night Slots - HOT&FREE VEGAS
41 Vegas Casino                         141 CASINO GAMES
   Double Win Casino Slots - Real           Full House Casino - Free Vegas Slots
42 Vegas Night Slots                    142 Machine Games
   Vegas Friends - Casino Slots for         Ultimate Slots: 2019 Vegas Casino Slot
43 Free                                 143 Machines
   Hot Shot Casino: Free Casino
44 Games & Blazing Slots                144 Let's Vegas Slots
   High 5 Casino: The Home of Fun &
45 Free Vegas Slots                     145 Bingo 90 Live: Vegas Slots & Free Bingo
   Rock N' Cash Casino Slots -Free
46 Vegas Slot Games                     146 Slots of Vegas
47 Ignite Classic Slots                 147 Lucky Lottery Scratchers
   Casino Slots DoubleDown Fort
48 Knox Free Vegas Games                148 San Manuel Slots
                                            Diamond Sky Casino – Classic Vegas Slots
49 Bingo Blaze - Free Bingo Games       149 & Lottery
   Winning Slots
   casino games:free vegas slot             Best Bet Casino™ | Best Free Slots &
50 machine                              150 Casino Games
   Huge Win Slots - Real Casino Slots
51 in Vegas Nights                      151 Vegas Craps by Pokerist
   Double Rich - Hottest Vegas Casino
52 Slots Games                          152 Vegas Slots Galaxy Free Slot Machines
                                            Slots : FREE Vegas Slot Machines - 7Heart
53 Slots Casino - Jackpot Mania         153 Casino!
   Jackpot Fever – Free Vegas Slot          麻將 明星3缺1麻將–台灣16張麻將
54 Machines                             154 Mahjong 、SLOT、Poker
   Slots™ - Classic Slots Las Vegas         Woohoo Slots : Play Free Casino Slot
55 Casino Games                         155 Machine Games
   Wild Classic Slots™ - Best Wild
56 Casino Games                         156 Slots™
   Casino Jackpot Slots - Infinity
57 Slots™ 777 Game                      157 Casino Frenzy - Free Slots
58 星城Online                             158 Manly Slots: Slots for Men
   Stars Slots Casino - Vegas Slot          Spin 4 Win Slots - Real Vegas for Senior
59 Machines                             159 Slot Fan

                                          6
        Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 7 of 15




   Wynn Slots - Online Las Vegas              Multi-Strike Poker ™ | Free Multi-Play
60 Casino Games                           160 Video Poker
   Bingo: Lucky Bingo Games Free to
61 Play at Home                           161 Seminole Social Casino
   Clubillion™- Vegas Slot Machines           Ellen's Road to Riches Slots & Casino Slot
62 and Casino Games                       162 Games
                                              Players Paradise Casino Slots - Fun Free
63 Coin Dozer: Sweepstakes                163 Slots!
   Lucky Time Slots Online - Free Slot        SLOTS GRAPE - Free Slots and Table
64 Machine Games                          164 Games
   Show Me Vegas Slots Casino Free
65 Slot Machine Games                     165 Bingo PartyLand 2 - Free Bingo Games
   Bingo Frenzy! Bingo Cooking Free           Star Spins Slots: Vegas Casino Slot
66 Live BINGO Games                       166 Machine Games
   Cash Storm Casino - Online Vegas           Slots! CashHit Slot Machines & Casino
67 Slots Games                            167 Games Party
   Slots: DoubleHit Slot Machines
68 Casino & Free Games                    168 DoubleU Bingo - Free Bingo
   FaFaFa™ Gold Casino: Free slot
69 machines                               169 VIDEO POKER OFFLINE FREE!
70 SLOTS - Black Diamond Casino           170 Poker Night in America
   NEW SLOTS 2020－free casino                 Super Jackpot Slots - Vegas Casino Slot
71 games & slot machines                  171 Machines
   Bingo Club--Pop bingo games                City of Dreams Slots - Free Slot Casino
72 online with numbers                    172 Games
   Cash Blitz - Free Slot Machines &
73 Casino Games                           173 Sunny's Rooster Reels
   Bingo Drive – Free Bingo Games to
74 Play                                   174 Vegas Deluxe Slots:Free Casino
   Vegas Downtown Slots™ - Slot
75 Machines & Word Games                  175 Binion's Casino
   Old Vegas Slots – Classic Slots
76 Casino Games                           176 CLUE Bingo!
   Jackpotjoy Slots: Slot machines with
77 Bonus Games                            177 OMG! Fortune Slots - Grand Casino Games
   HighRoller Vegas - Free Slots &
78 Casino Games 2020                      178 ‫( بوكر تكساس بويا‬Texas Boya Poker)
   Golden Tiger Slots - Online Casino         Bingo Infinity™ - Free Casino Slots &
79 Game                                   179 Bingo Games
80 ManganDahen Casino - Free Slot         180 777 Slots - Free Vegas Slots!
81 Coin Trip                              181 Coin Dozer: Casino
   Golden Casino: Free Slot Machines          Bingo Town - Live Bingo Games for Free
82 & Casino Games                         182 Online
   Free Slot Machines & Casino Games
83 - Mystic Slots                         183 High Rollin' Vegas Slots

                                            7
               Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 8 of 15




      The Walking Dead: Free Casino
   84 Slots                                    184 Lucky North Casino- Free Slots
      Take5 Free Slots – Real Vegas
   85 Casino                                   185 Lucky Win Casino™- FREE SLOTS
   86 DH Texas Poker - Texas Hold'em           186 NPlay Pro
      Gold Fortune Casino™ - Free Vegas
   87 Slots                                    187 Lucky Duck Slots
   88 ZitoBox                                  188 Slots Free - Vegas Casino Slot Machines
      Grand Jackpot Slots - Pop Vegas
   89 Casino Free Games                   189 Tongits Go - The Best Card Game Online
                                              Play To Win: Win Real Money in Cash
   90 Video Poker Classic Free            190 Sweepstakes
      Jackpot Planet - a New Adventure of     Dragon 88 Gold Slots - Free Slot Casino
   91 Slots Games                         191 Games
                                              777 Classic Slots: Free Vegas Casino
   92 Slingo Arcade: Bingo Slots Game     192 Games
      Super Win Slots - Real Vegas Hot        Link It Rich! Hot Vegas Casino Slots
   93 Slot Machines                       193 FREE
      GSN Grand Casino – Play Free Slot
   94 Machines Online                     194 Golden Wins Casino Slots
                                              Slots on Tour Casino - Vegas Slot Machine
   95 Hard Rock Social Casino             195 Games HD
   96 Slots Free - Big Win Casino™        196 Cash Fever Slots™-Vegas Casino
      Epic Jackpot Slots - Free Vegas         Teen Patti Gold - 3 Patti, Rummy, Poker
   97 Casino Games                        197 Card Game
      Slots Pharaoh's Way Casino Games        HD Poker: Texas Holdem Online Casino
   98 & Slot Machine                      198 Games
      GamePoint Bingo - Free Bingo            Cashmania Slots 2020: Free Vegas Casino
   99 Games                               199 Slot Game
                                              Live Poker Tables–Texas holdem and
  100 Vegas Slots: Deluxe Casino          200 Omaha

         12.    Plaintiff Erica Montoya downloaded and played three of these casino-style

gambling games. During the last three years, she has downloaded House of Fun, Zito Box, and

Jackpot Party from the Google Play Store. Beginning on August 21, 2017, she began purchasing

coins through the app so she could continue to play for a chance to win free coins that would enable

her to enjoy the games for a longer period of time. In the six months prior to the filing of this

complaint, she paid $784.44 to Google for the privilege of continuing to play the illegal gambling

games.

                                                 8
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 9 of 15




       13.     A customer such as plaintiff does not have the ability to collect actual cash as a

result of “winning” games, but he does have the ability to win and therefore acquire more playing

time. The Supreme Court of New Mexico has made it clear that paying money in a game of chance

for the opportunity to win free replays or additional playing time constitutes illegal gambling under

New Mexico law. Giomi v. Chase, 1942-NMSC-071, ¶ 19.

       14.     Google is not some minor or incidental participant in these illegal gambling games.

It is the principal promoter and facilitator of the illegal activity. Google maintains dictatorial

control over what apps can be downloaded from the Google Play Store, and the payment method

to purchase in-app items. As the maker of the Fortnite game alleged in a recent antitrust injunction

lawsuit against Google:

       Google has eliminated competition in the distribution of Android apps using myriad
       contractual and technical barriers. Google’s actions force app developers and
       consumers into. Google’s own monopolized “app store”—the Google Play Store.
       Google has thus installed itself as an unavoidable middleman for app developers
       who wish to reach Android users and vice versa. Google uses this monopoly power
       to impose a tax that siphons monopoly profits for itself every time an app developer
       transacts with a consumer for the sale of an app or in-app content

Complaint for Injunctive Relief, Epic Games v. Google LLC, et al, in the United States District

Court for the Northern District of California, August 13, 2020, C3:20-cv-05671 ¶ 10 (copy

attached). As noted, Google uses its unfettered control over apps played on the Android OS to

extract a hefty 30% tax on all purchases made to buy apps or in-app content such as “coins” to

gamble with.

       15.     Google has the ability, which it has employed on other apps, to geo-restrict games

so that they can only be played in certain states. In fact, with cash-out gambling games it regularly

restricts those game so that they can only be played in states where that type of gambling is legal.

Google has also restricted gambling games such as the ones made the basis of this lawsuit so that



                                                 9
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 10 of 15




minors cannot download or play them. It has the ability with existing technology it currently uses

to prevent the games at issue here from being played in this state.

       16.     Google’s Play Store is not just a venue to buy Android apps. It is a promotional

tool. Google heavily promotes apps, such as the illegal gambling games that form the basis of this

complaint, that promise to bring in revenue. Revenue from the Google Play Store is the reason

Google is such a dominant force in the technology world.

       17.     Thus, Google enables, permits, promotes, and profits from illegal gambling.

                           NEW MEXICO LEGAL FRAMEWORK

       18.     New Mexico has a strong public policy against gambling in this state. The state’s

strong public policy against gambling includes a statutory right of persons who spend money on

gambling to recover their money.

      19.      The New Mexico criminal laws pertaining to gambling are codified at Sections 30-

19-1 through 30-19-15 of the New Mexico Statutes, 2018. Section 30-19-3 defines the offense of

commercial gambling to include the following:

       A.    participating in the earnings of or operating a gambling place;

       *       *       *

       F. setting up for use, for the purpose of gambling, or collecting the proceeds of,
       any gambling device.

NM Stat. § 30-19-3.

       20.     Section 30-19-1, in turn, defines a “gambling device:”

       “gambling device” means a contrivance other than an antique gambling device that
       is not licensed for use pursuant to the Gaming Control Act and that, for a
       consideration, affords the player an opportunity to obtain anything of value, the
       award of which is determined by chance, even though accompanied by some skill,
       whether or not the prize is automatically paid by the device

NM Stat § 30-19-1.

                                                10
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 11 of 15




       21.     As already noted, “anything of value” in the definition of gambling device is not

limited under New Mexico law to the situation where one gambles in the hopes of winning actual

cash money. Rather, New Mexico’s Supreme Court has long held that the definition includes the

opportunity to win free replays or the extension of time. Giomi v. Chase, 132 P.2d 715, 718-19

(N.M. 1942). As a matter of law, paying money to get “coins” one bets hoping to win more “coins”

so as to gain the “privilege of playing at a game or scheme without charge” is gambling a thing of

value under New Mexico law.

       22.     As to the prohibition of commercial gambling in Section 30-19-3, the statute

prohibits participating in the earnings of a gambling place and setting up a gambling device. By

allowing gambling apps to operate on the Google Play Store and taking a significant percentage

of the money paid by users to play them, Google participates in the earnings of a gambling place.

By providing a platform on which apps operate gambling devices, it helps to set up such devices.

Google does these things in direct violation of New Mexico law.

       23.     New Mexico provides a statutory civil cause of action to recover money paid and

lost due to gambling. Section 44-5-1 of the New Mexico Statutes provides:

       Any person who shall lose any money or property at any game at cards, or at any
       gambling device, may recover the same by action of debt, if money; if property, by
       action of trover, replevin or detinue.

                                    CLASS ALLEGATIONS

       24.     Plaintiff seeks to certify and represent a class pursuant to Rule 23(b)(3) of the

Federal Rules of Civil Procedure. The class sought to be certified is:

       All New Mexico residents who downloaded, played, and paid money for additional
       coins within games from the Google Play Store that featured slots, roulette,
       blackjack, poker, keno, craps, and other kinds of casino-style gambling games,
       bingo, or simulations thereof, where the player had a chance to win coins or other
       means to play for additional periods of time, during a period commencing one year

                                                11
              Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 12 of 15




        before the filing of this complaint and continuing to a date to be set by the Court
        following certification. All employees of the Court, and plaintiff’s counsel and their
        families are excluded.

        25.     This class action satisfies the numerosity requirement of Rule 23(a)(1) because

joinder of all members of the plaintiff class is impracticable. There are thousands of New Mexico

residents who are members of the class.

        26.     It also satisfies the commonality requirement of Rule 23(a)(2) because there are

central questions of fact and law that are common to the class. Such common questions include, at

a minimum, (a) whether these virtually identical gambling games sold through the Google Play

Store violate New Mexico’s prohibition of illegal gambling; (b) whether gambling for additional

play-time is a thing of value under New Mexico law; (c) whether Google committed the offense

of commercial gambling through its participation in the sale of in-app purchases through the App

Store; and (d) whether plaintiff and the class members are entitled to recover their money pursuant

to Section 44-5-1 of the New Mexico Statutes.

        27.     The proposed class satisfies the typicality requirement of Rule 23(a)(3) because the

named plaintiff’s claims are typical of the claims of the class members. Both plaintiff and the class

members lost money in an effort to win additional play-time on these illegal gambling games.

        28.     The named plaintiff will fairly and adequately represent the interests of the class

pursuant to Rule 23(a)(4). Plaintiff has no interests that conflict with the interests of the class.

Furthermore, plaintiff has retained competent and experienced counsel with decades of experience

litigating class cases.

        29.     Plaintiff seeks certification of a class pursuant to Rule 23(b)(3), which allows class

treatment of a claim where:

        (3) the court finds that the questions of law or fact common to class members
        predominate over any questions affecting only individual members, and that a class

                                                 12
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 13 of 15




       action is superior to other available methods for fairly and efficiently adjudicating
       the controversy. The matters pertinent to these findings include:

       (A) the class members' interests in individually controlling the prosecution or
       defense of separate actions;

       (B) the extent and nature of any litigation concerning the controversy already begun
       by or against class members;

       (C) the desirability or undesirability of concentrating the litigation of the claims in
       the particular forum; and

       (D) the likely difficulties in managing a class action.

       30.     The common questions of law and fact in this case vastly predominate over any

individual issues affecting only individual class members. The only individual issue presented by

these class members is the exact amount of money damages to which each class member is entitled.

Such damages issues are routinely held not to predominate over common questions in cases like

this. Indeed, the individual damages issues will be quickly and accurately determined by

examining Google’s own records.

       31.     Class treatment is by far superior to individual litigation as a fair and efficient way

to adjudicate this controversy. Given the relatively small individual amounts at issue, it unlikely

whether there would be any adjudication at all without use of the class device. No individual class

member would rationally commence and prosecute a lawsuit where the individual amount in

controversy likely would not exceed the filing fees.

       32.     For this reason, none of the class members have any interest in controlling the

prosecution of separate actions.

       33.     Likewise, to our knowledge, no class member has already commenced an action

concerning this controversy.




                                                 13
             Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 14 of 15




       34.     It would much more desirable to concentrate this case in one action rather than

allow the prosecution of individual actions because, as noted, such individual actions would likely

never be filed because there would be no motivation for any individual class member to file an

individual suit.

       35.     We foresee no particular difficulties in managing this case as a class action because

100% of the necessary information to compensate the individual class members is contained in

Google’s own records concerning purchases made through the Google Play Store.

                                      CAUSE OF ACTION

       33.     Plaintiff, on his own behalf and on behalf of those similarly situated, seek recovery

of all sums paid through in-app purchases in these games made through the Google Play Store

pursuant to Section 44-5-1 of the New Mexico Statutes, 2018.

                                    PRAYER FOR RELIEF

       WHEREFORE, the premises considered, plaintiff asks the Court to:

       1.      Take jurisdiction of this cause;

       2.      Following discovery, certify this case as a class action pursuant to Rule 23(b)(3);

       3.      Appoint the undersigned as Class Counsel and the named plaintiff as class

               representative;

       4.      Enter a final judgment against Google awarding plaintiff and the class members a

               refund of all money paid through the illegal gambling games described herein;

       5.      Award Class Counsel reasonable attorneys’ fees and expenses to be paid out of the

               judgment in favor of the class;

       6.      Award the named plaintiff a reasonable sum of money for her services in this case

               on behalf of the class, also to be paid out of the judgment in favor of the class;



                                                  14
     Case 1:20-cv-01098 Document 1 Filed 10/23/20 Page 15 of 15




7.     Award interest and costs; and

8.     Award any other relief to which the Court finds plaintiff and the class are entitled.

                                             Respectfully submitted,

                                             KENNEDY KENNEDY & IVES, PC

                                             /s/ Joseph P. Kennedy
                                             Joseph P. Kennedy
                                             1000 2nd Street NW
                                             Albuquerque, New Mexico 87102
                                             (505) 244-1400 / F: (505) 244-1406
                                             jpk@civilrightslaw.com

                                             and

                                             DAVIS & NORRIS, LLP*

                                             D. Frank Davis
                                             John E. Norris
                                             Wesley W. Barnett
                                             Dargan M. Ware
                                             The Bradshaw House
                                             2154 Highland Avenue
                                             Birmingham, Alabama 35205
                                             (205) 930-9900 / F: (205) 930-9989
                                             fdavis@davisnorris.com
                                             jnorris@davisnorris.com
                                             wbarnett@davisnorris.com
                                             dware@davisnorris.com

                                             *Pro Hac Vice Applications to be filed

                                             Attorneys for Plaintiff




                                        15
